Exhibit 10.1

 

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

February 8, 2012

Steven B. Ketchum Ph. D

49 Canoe Brook Lane

Far Hills, NJ 07931-2808

Dear Steven:

On behalf of Amarin Corporation plc (the “Company”), I am pleased to offer
employment to you. The purpose of this letter is to outline the terms for your
employment.

1. Position: Your initial position with the Company will be President of
Research and Development, Senior Vice President, reporting to Joseph Zakrzewski,
Chief Executive Officer. This is a full-time position as an executive officer of
the Company at the Senior Vice President level. It is understood and agreed
that, while you render services to the Company, you will not engage in any other
employment, consulting or other business activities (whether full-time or
part-time) and that on or before the Start Date you will resign from all other
employment and consulting arrangements. Notwithstanding the foregoing, you may
engage in religious, charitable, or other community activities so long as such
services or activities do not interfere or conflict with your obligations to the
Company. Notwithstanding the foregoing, you may serve on the Board of Directors,
as a member or observer, of your previous employer, Sunesis Pharmaceuticals,
Inc. (“Sunesis”), provided such services or activities do not interfere or
conflict with your obligations to the Company (“Sunesis Services”), and to the
extent there is a scheduling conflict between a Company event (e.g., phone
conference, meeting, etc.) and an event related to the Sunesis Services, the
Company event shall take priority. In addition to your role as President of
Research and Development, Senior Vice President of the Company, you acknowledge
and agree that you may be required, without additional compensation, to perform
duties for certain affiliated entities of the Company, including without
limitation Amarin Pharma, Inc., and to accept any reasonable office or position
with any such affiliate as the Company’s Board of Directors may require,
including, but not limited to, service as an officer or director of any such
affiliate.

2. Start Date: Unless otherwise agreed, your first day of employment will be
February 16, 2012. Your actual first day of employment shall be referred to
herein as the “Start Date.”

3. Work Location: Your principal place of employment will be the Company’s
offices which are currently located in Bedminster, New Jersey, subject to
business travel requirements.



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

4. Salary: The Company will pay you a salary at the annual rate of $372,000,
subject to periodic review and adjustment at the discretion of the Company.
Currently our policy is to make salary payments semi-monthly.

5. Bonuses: If your first day of employment with the Company is on or before
February 16, 2012, the Company will pay you $31,900 as a signing bonus (the
“Signing Bonus”). The Signing Bonus, if applicable, would be payable to you in a
lump sum, less required withholding taxes, within 30 days after your Start Date
provided you are then employed with the Company. You will also be eligible to
receive annual performance bonuses. The Company will target the bonus of up to
35% of your annual salary rate. The actual bonus is discretionary and will be
subject to the Company’s assessment of your performance, as well as business
conditions at the Company. The bonus also will be subject to your employment for
the full period covered by the bonus, approval by and adjustment at the
discretion of the Company’s Board of Directors or an authorized committee
thereof, and the terms of any applicable bonus plan. The Company may also make
adjustments in the targeted amount of your annual performance bonus. Any bonus
awarded to you will be paid by March 15 of the year following the bonus year to
which such bonus relates.

6. Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including health, life, disability and dental insurance. You will be eligible
for up to fifteen (15) days of paid vacation per year, which shall accrue on a
prorated basis. Other provisions of the Company’s vacation policy are set forth
in the policy itself. You will be reimbursed for all reasonable business
expenses you incur while carrying out your duties on behalf of the Company;
provided such reimbursement shall be conditioned on you following the Company’s
reimbursement policies and claims procedure, including by providing reasonable
documentation of such expenses.

7. Stock Options: The Remuneration Committee of the Board of Directors of the
Company (the “Remuneration Committee”) has authorized the grant to you, subject
to your commencement of full-time employment with the Company, a 10-year
non-qualified option to purchase 600,000 Ordinary Shares, par value £0.50 per
share (and represented by American Depository Shares, or ADSs), with an exercise
price equal to the closing price of the Company’s ADSs on the NASDAQ Capital
Market on the date of grant, which in the case of this award shall be the first
day of the month following the Start Date that is also a trading day on the
NASDAQ Capital Market. Of these shares 25% shall vest on the one year
anniversary of the Start Date with the remaining 75% to vest ratably over the
subsequent 36 months. This non-qualified option is intended to qualify as a
so-called “inducement grant” under Nasdaq Marketplace Rule 5635 and as such
shall not be issued under the Company’s 2011 Stock Incentive Plan. The terms and
conditions of such award shall be set forth in a non-qualified stock option
agreement (the “Equity Document”) that is expected to substantially reflect the
various terms and conditions of the Company’s 2011 Stock Incentive Plan (the
“2011 Option Plan”).

 

2



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

8. At-will Employment, Accrued Obligations; Severance: Your employment is “at
will” meaning you or the Company may terminate it at any time for any or no
reason. In the event of the termination of your employment for any reason, the
Company shall pay you the Accrued Obligations, defined as (1) your base salary
through the date of termination, (2) an amount equal to the value of your
accrued unused vacation days, if any, and (3) the amount of any business
expenses properly incurred by you on behalf of the Company prior to any such
termination and not yet reimbursed, provided if the Repayment Obligation applies
you authorize the Company to deduct the Repayment Obligation from the Accrued
Obligations to the extent permitted by law and you shall be required to pay the
remainder of the Repayment Obligation, if any, within ten (10) days of the last
day of your employment (“Date of Termination”). In addition to the Accrued
Obligations, in the event the Company terminates your employment without Cause
at any time, or during the twenty-four (24) month period that immediately
follows a Change of Control (the “Post-Change in Control Period”) the Company
terminates your employment without Cause or you terminate your employment for
Good Reason (defined below), the Company shall provide you with the following
termination benefits (the “Termination Benefits”), depending on the Date of
Termination:

 

  (i) continuation of your base salary then in effect during the “Salary
Continuation Period” which shall be either: (A) six (6) months from the Date of
Termination, if the Company terminates your employment without Cause and the
Date of Termination occurs at any time outside of the Post-Change in Control
Period, or (B) twelve (12) months from the Date of Termination, if the Company
terminates your employment without Cause or you terminate your employment for
Good Reason and, in either case, the Date of Termination occurs during the
Post-Change in Control Period. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, each Salary Continuation Payment
during the Salary Continuation Period is considered a separate payment;

 

  (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of: (i) the end of the Salary Continuation Period, and (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA;

 

  (iii) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, a lump sum cash payment equal
to your target annual performance bonus for the year during which the Date of
Termination occurs;

 

3



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

  (iv) if the Company terminates your employment without Cause and the Date of
Termination occurs outside of the Post-Change in Control Period, six (6) months
of accelerated vesting from the Date of Termination with respect to any of your
then outstanding stock options, restricted stock units or other equity incentive
awards (in each case, only to the extent subject to time-based vesting); and

 

  (v) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, then outstanding stock options,
restricted stock units or other equity incentive awards (whether or not subject
to time based vesting) shall immediately vest in full effective upon the Date of
Termination.

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of a separation agreement in a form acceptable
to the Company which shall include a release of claims against the Company and
related persons and entities (the “Release”), provided that the Release shall
not require you to release (a) claims to enforce your right to receive
Termination Benefits; (b) claims for vested benefits pursuant to ERISA;
(c) claims with respect to your vested equity rights as of the Date of
Termination; (d) claims to enforce the Company’s obligation to indemnify you to
the extent such indemnification obligations exist; and (e) claims which legally
may not be waived; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee, and officer, that you then
hold with the Company and any affiliate of the Company; and (iii) return all
Company property and comply with any instructions related to deleting and
purging duplicates of such Company property, in each case within the time period
designated by the Company but in no event later than 60 days of the Date of
Termination. The Salary Continuation Payments shall commence within 60 days
after the Date of Termination and shall be made on the Company’s regular payroll
dates; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, the Salary Continuation Payments shall begin
to be paid in the second calendar year. In the event you miss a regular payroll
period between the Date of Termination and first Salary Continuation Payment,
the first Salary Continuation Payment shall include a “catch up” payment.
Notwithstanding the foregoing, if you breach any of the material provisions of
this Agreement or the Nondisclosure Developments and Non-competition Agreement,
in addition to all other rights and remedies, the Company shall have the right
to terminate or cease payment of the Termination Benefits. For the avoidance of
doubt, you shall not be entitled to the Termination Benefits in the event your
employment ends due to your death or disability.

 

4



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

9. Definitions: For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean: (i) conduct by you constituting an act of material
misconduct in connection with the performance of your duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by you of (A) any felony; or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by you
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if you were
retained; (iv) continued non-performance or continued unsatisfactory performance
by you of your responsibilities as reasonably determined by the Company’s Board
of Directors; (v) a breach by you of any of the material provisions of any
agreement between you and the Company including, without limitation, any
agreement relating to non-disclosure, non-competition or assignment of
inventions; (vi) a material violation by you of any of the Company’s written
policies or procedures provided that, other than in the case of noncurable
events, you are provided with written notice and fifteen (15) days to cure.

“Change of Control” shall have the meaning set forth in the 2011 Option Plan,
but only to the extent such event also constitutes a “change in ownership” of
the Company or a “change in the ownership of a substantial portion of the
Company’s assets” for purposes of Section 409A of the Code.

“Good Reason” shall mean that you have complied with “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following Good
Reason conditions that occur without your consent: (i) a material diminution of
your base salary; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the principal location where you
are required to provide services for the Company (not including business travel
and short-term assignments); and/or (iv) a material breach by the Company of
this Agreement. For purposes of this Agreement, “Good Reason Process” shall mean
that: (x) you reasonably determine in good faith that a “Good Reason” condition
has occurred; (y) you notify the Company in writing of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (z) you
cooperate in good faith with the Company’s efforts, for a period of thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
notwithstanding such efforts, the Good Reason condition continues to exist; and
you terminate your employment within thirty (30) days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

10. Section 280G Limitation: Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of you, whether paid or
payable or distributed or distributable

 

5



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

(a) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

(b) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

(c) For the purposes of this Section, “Threshold Amount” shall mean three times
your “base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by you with respect to such excise tax.

(d) The determination as to which of the alternative provisions of this
Section 9 shall apply to you shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and you within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or you. For purposes of determining which of
the alternative provisions of this Section 9 shall apply, you shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of your residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and you.

 

6



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

11. Taxes; Section 409A: All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholdings and
payroll taxes and other deductions required by law. You hereby acknowledge that
the Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities. Anything in this Agreement to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of this Agreement, then such payments or benefits shall be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be

 

7



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

12. Representation Regarding Other Obligations: This offer is conditioned on
your representation that you are not subject to any confidentiality,
non-competition agreement or any other similar type of restriction that may
affect your ability to devote full time and attention to your work at the
Company. If you have entered into any agreement that may restrict your
activities on behalf of the Company, please provide me with a copy of the
agreement as soon as possible.

13. Other Terms: Your employment with the Company shall be on an at-will basis.
In other words, you or the Company may terminate employment for any reason and
at any time, with or without notice, subject to the Termination Benefits
provisions herein. Similarly, the terms of employment outlined in this letter
are subject to change at any time. You also will be required to sign the
Company’s Nondisclosure Developments and Non-competition Agreement as a
condition of your employment, the terms of which shall be incorporated by
reference into this letter agreement. A copy of that Agreement is enclosed. In
addition, our offer to you is contingent on the completion of references checks
and a background investigation that are satisfactory to the Company (as
determined by the Company) and your submission of satisfactory proof of your
identity and your legal authorization to work in the United States and a
satisfactory Company-paid initial-employment physical and drug screen.

14. Interpretation, Amendment and Enforcement: This Agreement, including the
Company’s Nondisclosure Developments and Non-competition Agreement and the
Equity Document, constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by the laws of the State
of Connecticut, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the State of Connecticut in connection with any Dispute
or any claim related to any Dispute.

 

8



--------------------------------------------------------------------------------

LOGO [g302169logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979 Fax: 860-572-4940

 

15. Assignment: Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any person with whom the Company shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

We are excited about the opportunity to work with you at Amarin. If you have any
questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me no later than February 10, 2012. We are confident that
with you background and skills, you will have an immediate positive impact on
our organization.

 

Signed for and on behalf of: AMARIN CORPORATION PLC Signed:  

/s/ Joseph Zakrzewski

  Joseph Zakrzewski, Chief Executive Officer Dated:  

February 8, 2012

I accept the offer of employment under the terms and conditions stated above.

 

Signed:  

/s/ Steven B. Ketchum

Name:   Steven B. Ketchum Dated:  

February 8, 2012

Enclosures

 

9